Title: To George Washington from Andrew Lewis, 9 March 1774
From: Lewis, Andrew
To: Washington, George



Dear Sir,
Richfield Botetourt County March 9th 1774

Your favour by Mr Young I recd and am Sorry, As Matters have turned out that I did not insted of returning You Your

Warants &c. Put them in the hands of the diffrant Surveyers which would have saved you the expence of this Express. however this is the Only loss You can sustain on that Account As fare as I can judge for I have keept it a secreat, that those two Surveys You Send the Work of are not part of the 200000 Acres—My Son Who is Surveyor of this County is Out on Green-Brier Surveying & will not return from that Quarter for sume time. however as I am soon to go out to that place Shall Put Your Warant in his hand and as he will have other Lands to survey in that Quarter shall desire that he or his Assistant shall go down and survey Yours in Particular so that if Possable the Works may be sent down to You in Williamsburg before the last of the Approching Session of Assembly If you will take the trouble To look in to the Law with regard to the appointment of Surveyers And theire duty in that Office. You will with me be of Opinion that a Patent Procured on the Works which You desire to be signed, would be ilegal and Voyd to all intents & purposes If ever it came to be disputed, not to mention Any thing of the surveyer forfeting is Bond. Doctr Connolys Obtaining a Patent in a way similar to what You desire, has made so great a Noise that it is in every bodys Mouth, & in Particular the Lawyers who say that it may be set a side at any time, and indeed a man who has a Warant for two thousand acres has entred the Very Land that the Docter Obtained a Patent for, & I am told is incuraged & inclined to disput the matter. So that on the whole My Dr Sir I would advise You by all means to strictly follow the Steps of the Law that your title afture Obtaining it may be Proof aganst the Artifices of Designing Men. I have wrote by Mr Young to Colo. Preston and desired him in case he should think you and himself unsafe in immediately signing a certificat of the Work as done by Mr Crawford to Order one of his surveyers as they go down to the Ohio to survey the Lands by the Works You have sent him and to send you the certificat so that you may have it at Williamsburg. Apriel the 14th day is the time Advertised in the Gazet for the Diffrant Claiments to met the Surveyers at the Mouth of the Great Kanawa, so that by all Probability an Oppertunity will offer of sending the Field work to Colo. Preston so that You may have the Certificat as above. As soon as I see the Clark of this County I shall direct him to apply to the Aprl Court for we have no Court this month, for an Order to Value Your Improvements.

but whether the Court will Issue it Blank or not is the doubt, it is customary to Name the Persons in the Order. but a still greater Objection stands in the way. that of having the Men who Makes the Valuation sworen by a Majestrate of this County, and indeed I do not at Present know of any that will be in that quarter about that time. If no such Opportunity should offer it would be best, to have the Men sworn before A Justice at Fort Pitt as I understand there are several in that quarter added to the dedemos of Augusta. This would not be exactly according to Law but it is the Only remedde I can think of.
For sume days past we have had repeted advices by travolars that the Creeks Cherokees & Chocktaws have Joined in a war aganst Our Southeran Provences, that a Number of familys were cut off that since that first strock several Battles have been fought in the most of which the Indians had the Advantage. At first I payed but little regard to those reports. but since I wrote the Above I am from certant Infermation persweded that it is a Melancoly truth several Persons who has been Eye Witnesses of the dredfull effects of Savage Cruelty, & they further add that five-hundred Creeks are at this time amongst the Cherokees prepared to make a stroke, but where no person can tell. so allarming is the Accts that Our Settlers on the Holston & other Rivers in that quarter are Forting up & scouts are Keept out to watch the approch of the Enemie. Indeed I am afread that the Ohio Indians are in the Plot at least I am confident that they were acquented of the designs of the Southeran Indians. And that nothing deters them from Joining the others but theire being so Near Neghbours to Our Settlements below Fort Pitt. They ought to be strictly watched from Fort Pitt & if it can be discovered that they are about to Move theire familys they may be expected Open Enemies. If those troubles encress or even continue it will put a stop to Our designs On the Ohio. I was Obleged to Lay aside this Letter for an houer or two in Order to Make the Governor Acqueanted with the Reports. as Capt. Russell of Fincastle is on his way in behalf of Our Holston Settlements.
I hop to have the Pleasure of seeing You in Williamsburg On the Assembly. Were it not for that Meeting I should have thought, and indeed was fully determined to take a trip down the Ohio, as well to see the Country in general as to have my

5000 Acres Layed off, but how fare we might be Justifieable in laying Ourselves at the Merce of the Saveges, as Matters are like to turn Out, is to be considred. however in a short time we shall be able to judge better of thire dispositions & conections.
I hop to be able to discharge the Acct you inclosed Me on Our Meeting in May at which time I shall mention my thoughts as to the Manner Mr Crawford has Layed of Our Lands Sume of us has suffered exceedingly by the takeing in bad Lands with out his being under the Least Necessity of so doing only that the Surveying it to Advantage would have taken a little more time & trouble, I shall be more particuler When I see You. I heartely wish that John Smiths Lot which I payed him for had been Patented in my Name or reather that I had been Mentioned in the Patent as Assignee of John Smith. I have been told that he has been temped by A Man Who I know to be a Villian to sell it, but perhaps My Not leaveing Smiths Assignment with You may be the cause of Smiths Name being in the Patent in⟨mutilated⟩ of mine. this may give me sume trouble tho. I think ⟨mutilated⟩ loose the Lands I shall put an end to a letter s⟨mutilated⟩ to an unreasonable Lenth by saying that I am with ⟨mutilated⟩ Regard Dr Sir Youre Most Obedt Servant

Andw Lewis

